            Case 6:21-cv-00155-ADA Document 15 Filed 03/29/21 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC, ET AL.

vs.                                                 Case No.: 6:21-cv-00155
NETGEAR, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Amr O. Aly                                                , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent Defendant NETGEAR, Inc.                           in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Jenner & Block LLP                                       with offices at:

               Mailing address: 919 Third Avenue

               City, State, Zip Code: New York, New York 10022-3908

               Telephone: 212 407-1774                      Facsimile: 212 891-1699


       2.      Since    June 2, 1997                          , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 2812535                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               Court of Appeals, Federal Circuit            August 20, 1999

               Southern District of New York                October 28, 1997

               Eastern District of New York                 November 12, 1997
                                                                                                            x
                Northern District of New York               June 1, 2000
     Case 6:21-cv-00155-ADA Document 15 Filed 03/29/21 Page 2 of 3

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

       N/A




5.    I      have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
       N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

       N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:21-cv-00155-ADA Document 15 Filed 03/29/21 Page 3 of 3


          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                  Court for the Western District of Texas.

                  Co-counsel: Kevin E. Cadwell

                  Mailing address: One Riverway, Suite 1700

                  City, State, Zip Code: Houston, Texas 77054

                  Telephone: 713-360-1561


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of
Amr O. Aly                                to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                        Amr O. Aly
                                                        [printe name of Applicant


                                                        [sign tu e of Applicant]


                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the;      l day of     Y1 A-RC    y        2D2 / .

                                                         Amr 0. Aly
                                                        [print d name of Applicant

                                                                       0 •
                                                        [sign tfre of Applicant]
